Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
3.	In response to Applicant's argument above pertaining to “Applicant notes that Bang et al. does not disclose a controller configured to apply a measurement voltage to the oscillator circuit during a measurement interval to acquire an oscillating signal, the measurement interval being provided at a greater frequency than the modulating power signal and taken during an unpowered pulse or when the modulating power signal is not provided to the coil. In fact, Bang et al. provides no disclosure whatsoever regarding the frequency with which a modulating power should be provided, and there is certainly no explicit disclosure of the modulating power having a first frequency that is less than a second frequency of the measurement interval, as is required by amended Claim 1.” The Examiner respectfully disagrees. Bang et al teaches a controller (detector 340) that applies a measurement voltage (detection signal v) to oscillator circuit (341 and coil 320) to acquire an oscillating signal (Fig. 1, resonant frequency). Bang et al further teaches a modulating power signal (driving signal) that is provided at variable frequencies. The modulating power signal inherently derives its frequency from the oscillating signal. The modulating signal has varying frequencies where the second frequency is greater than the first frequency (Fig. 5, ¶ 0092: 1.4681 [KHz], 1.4672 [KHz]).
4.	In response to Applicant's argument above pertaining to “Bang et al. provides no disclosure whatsoever regarding the frequency with which a modulating power should be provided, and there is certainly no explicit disclosure of the modulating power having a first frequency that is less than a second frequency of the measurement interval, as is required by amended Claim 14”. The Examiner respectfully disagrees. As mentioned above, Bang et al teaches a modulating power signal (driving signal) that is provided at variable frequencies. The modulating power signal inherently derives its frequency from the oscillating signal. The modulating signal has varying frequencies where the second frequency is greater than the first frequency (Fig. 5, ¶ 0092: 1.4681 [KHz], 1.4672 [KHz]).
5.	In response to Applicant's argument above pertaining to “Applicant submits that Goto et al. does not cure any of the deficiencies in amended Claim 1 that are discussed in detail above and that the combination of Bang et al. and Goto et al. does not present a prima facie case of obviousness for Claim 8 because it does not teach or suggest each element of amended Claim 1, let alone Claim 8”. The Examiner respectfully disagrees. As mentioned above, Bang et al teaches a modulating power signal (driving signal) that is provided at variable frequencies. The modulating power signal inherently derives its frequency from the oscillating signal. The modulating signal has varying frequencies where the second frequency is greater than the first frequency (Fig. 5, ¶ 0092: 1.4681 [KHz], 1.4672 [KHz]).
6.	In response to Applicant's argument above pertaining to “Accordingly, Applicant submits that the combination of Bang et al. and Takaira does not present a prima facie case of obviousness for Claims 9-11 or Claims 18 and 19 because it does not teach or suggest each element of amended Claim 1 or amended Claim 14, let alone Claims 9-11 or Claims 18 and 19”. The Examiner respectfully disagrees. As mentioned above, Bang et al teaches a modulating power signal (driving signal) that is provided at variable frequencies. The modulating power signal inherently derives its frequency from the oscillating signal. The modulating signal has varying frequencies where the second frequency is greater than the first frequency (Fig. 5, ¶ 0092: 1.4681 [KHz], 1.4672 [KHz]).
7.	In response to Applicant's argument above pertaining to “Applicant submits that Janutka does not cure any of the deficiencies in Bang et al. that are discussed above in conjunction with Claims 1 and 14. Accordingly, Applicant submits that the combination of Bang et al. and Janutka does not present a prima facie case of obviousness for Claims 12 and 13 or Claim 20 because it does not teach or suggest each element of amended Claim 1 or amended Claim 14, let alone Claims 12 and 13 or Claim 20.” The Examiner respectfully disagrees. As mentioned above, Bang et al teaches a modulating power signal (driving signal) that is provided at variable frequencies. The modulating power signal inherently derives its frequency from the oscillating signal. The modulating signal has varying frequencies where the second frequency is greater than the first frequency (Fig. 5, ¶ 0092: 1.4681 [KHz], 1.4672 [KHz]).

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 4 – 7, 14, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BANG et al (US 2018/0067277 A1) (herein after BANG).

	Regarding Claim 1, BANG teaches, a vehicle driveline component (Fig. 1, camera module) comprising: an armature (Fig. 1, magnet 310) disposed along a translation axis (Fig. 1, optical axis), wherein the armature is moveable along the translation axis (Fig. 1, ¶ 0069); a coil assembly (Fig. 1, actuator 300) having a coil (Fig. 1, coil 320); a coil driver (Fig. 1, driver 330) electrically coupled to the coil, wherein the coil driver is operable to provide a modulating power signal (Fig. 1, driving signal) to the coil to generate an electromagnetic field that causes relative motion between the coil assembly and the armature along the translation axis (Fig. 1, ¶ 0070; Examiner interpretation: driver 330 applies a driving signal to the coil 320 to provide relative motion between actuator 300 and the magnet 310); an oscillator circuit (Fig. 4, resonant frequency detecting circuit 341 and coil 320) having a resonant circuit (Fig. 4, resonant frequency detecting circuit 341 and coil 320), the oscillator circuit being electrically coupled to the coil of the coil assembly such that the coil defines a portion of the resonant circuit (Fig. 1, ¶ 0084; Examiner interpretation: the resonant frequency detecting circuit 341 are electrically connected to each other through the coil 320), wherein the oscillator circuit is configured to generate an oscillating signal (Fig. 1, resonant frequency) having a frequency that varies based on a spacing between the armature and the coil assembly along the translation axis (Fig. 1, ¶ 0073; Examiner interpretation: detector 340 generates a resonant frequency depending on movement of the magnet 310, to detect the current position of the magnet 310); and a controller (Fig. 1, detector 340) coupled to the oscillator circuit and the coil driver, wherein the controller is configured to apply a drive signal  (Fig. 1, an input signal — and a feedback signal generated from the detector 340) to the coil driver to provide the modulating power signal to the coil assembly and to determine a system response characteristic (Fig. 1, ¶ 0032: inductance of the coil) related to the spacing between the armature and the coil assembly based on the oscillating signal (Fig. 1, ¶ 0032: position of the magnet); wherein the controller is configured to apply a measurement voltage  (Fig. 4, a detection signal generator V) to the oscillator circuit during a measurement interval to acquire the oscillating signal (Fig. 1, ¶ 0085; Examiner interpretation: the detection signal generator V generates a detection signal and provides the detection signal to the resonant tank); and wherein the modulating power signal having alternating powered and unpowered pulses is provided at a first frequency (Fig. 5, ¶ 0092: 1.4672 [KHz]; Examiner interpretation: the frequency has inherently powered and unpowered pulses) and the measurement interval is provided at a secondary frequency (Fig. 5, ¶ 0092: 1.4681 [KHz]) greater than the first frequency and taken during at least one of an unpowered pulse of the modulating power signal or when the modulating power signal is not provided to the coil. (Fig. 5, ¶ 0092; Examiner interpretation: the measurement interval is inherently taken when the coil is not powered in order not to interfere with the measurement.)

	Regarding Claim 4, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG further teaches, the vehicle driveline component of Claim 1, wherein the system response characteristic is indicative of an inductance of the coil (Fig. 1, ¶ 0073; Examiner interpretation: the resonant frequency is due to the inductance of the coil) and includes the frequency of the oscillating signal that varies based on the inductance, the inductance of the coil, an inductance rate of change, or a combination thereof. (Fig. 4, ¶ 0086: the resonant tank resonates at a resonant frequency f determined by Equation 1.)

	Regarding Claim 5, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG further teaches, the vehicle driveline component of Claim 1, wherein the controller is configured to determine a position of the armature (Fig. 5, ¶ 0093: determines the position of the magnet 310) based on the system response characteristic and position correlation data that associates of one or more positions of the armature with a nominal system response characteristic (Fig. 5, ¶ 0093: position information position information of the magnet 310 corresponding to the resonant frequency) for the one or more positions. (Fig. 3, ¶ 0093; Examiner interpretation: position information of the magnet 310 stored in the memory.)

	Regarding Claim 6, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG further teaches, the vehicle driveline component of Claim 1, wherein the controller is configured to change a duty cycle of the drive signal based on the determined system response characteristic. (Fig. 5, ¶ 0081; Examiner interpretation: the inherent duty cycle of the driving signal is changed based on the feedback.)

	Regarding Claim 7, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG further teaches, the vehicle driveline component of Claim 6, wherein: the controller is configured to increase the duty cycle of the drive signal to increase power to the coil (Fig. 3, ¶ 0028: the driver may generate a reference clock signal within a duty cycle; Examiner interpretation: the duty cycle is inherently increased or decreased depending on the resonant frequency which is based on the armature position) in response to the system response characteristic indicating that the armature is at a first position (Fig. 3, ¶ 0078: initial position) relative to the coil assembly, and the controller is configured to decrease the duty cycle of the drive signal to decrease power to the coil assembly to a reduced power level (Fig. 3, ¶ 0028: the driver may generate a reference clock signal within a duty cycle; Examiner interpretation: the duty cycle is inherently increased or decreased depending on the resonant frequency which is based on the armature position) in response to the system response characteristic indicating the armature is at a second position (Fig. 0078, to a target position) relative to the coil assembly, wherein with the reduced power level, the armature is maintained in the second position. (Fig. 3, ¶ 0078: maintain the target position.)

	Regarding Claim 14, BANG teaches, a method (Fig. 1, ¶ 0046: methods, apparatuses, and/or systems) of controlling a vehicle driveline component  (Fig. 1, camera module) having an armature (Fig. 1, magnet 310) disposed along a translation axis (Fig. 1, optical axis), a coil assembly (Fig. 1, actuator 300) including a coil (Fig. 1, coil 320), a coil driver (Fig. 1, driver 330) electrically coupled to the coil, and an oscillator circuit (Fig. 1, resonant frequency detecting circuit 341 and coil 320), the method comprising: providing, by way of the coil driver, a modulating power signal (Fig. 1, driving signal) to the coil of the coil assembly to generate an electromagnetic field that causes relative motion between the coil assembly and the armature along the translation axis (Fig. 1, ¶ 0070; Examiner interpretation: driver 330 applies a driving signal to the coil 320 to provide relative motion between actuator 300 and the magnet 310); selectively applying a measurement voltage (Fig. 1, a detection signal generator V) to the oscillator circuit connected to the coil of the coil assembly, wherein the oscillator circuit includes a resonant circuit (Fig. 1, resonant frequency detecting circuit 341 and coil 320) and is electrically coupled to the coil of the coil assembly such that the coil defines a portion of the resonant circuit (Fig. 1, ¶ 0084; Examiner interpretation: the resonant frequency detecting circuit 341 are electrically connected to each other through the coil 320); measuring a frequency of an oscillating signal (Fig. 1, resonant frequency) generated by the oscillator circuit during a measurement interval (Fig. 1, ¶ 0085; Examiner interpretation: the detection signal generator V generates a detection signal and provides the detection signal to the resonant tank.), wherein the frequency of the oscillating signal is related to an inductance of the coil and varies based on a spacing between the armature and the coil assembly along the translation axis (Fig. 1, ¶ 0073; Examiner interpretation: detector 340 generates a resonant frequency depending on movement of the magnet 310, to detect the current position of the magnet 310); determining a system response characteristic (Fig. 1, ¶ 0032: inductance of the coil) related to the spacing between the armature and the coil assembly based on the oscillating signal (Fig. 1, ¶ 0032: position of the magnet.); and controlling power to the coil assembly based on the system response characteristic (Fig. 5, ¶ 0081; Examiner interpretation: the inherent duty cycle of the driving signal is changed based on the feedback.); wherein the modulating power signal has alternating powered and unpowered pulses and is provided at a first frequency (Fig. 5, ¶ 0092: 1.4672 [KHz]; Examiner interpretation: the frequency has inherently powered and unpowered pulses), the measurement interval is provided at a second frequency (Fig. 5, ¶ 0092: 1.4681 [KHz]) greater than the first frequency, and the measurement interval is taken during at least one of an unpowered pulse of the modulating power signal or when the modulating power signal is not provided to the coil. (Fig. 5, ¶ 0092; Examiner interpretation: the measurement interval is inherently taken when the coil is not powered in order not to interfere with the measurement.)

	Regarding Claim 15, BANG teaches the limitations of claim 14, which this claim depends on.
	BANG further teaches, the method of Claim 14, wherein the controlling power to the coil assembly further comprises: increasing power to the coil (Fig. 3, ¶ 0028: the driver may generate a reference clock signal within a duty cycle; Examiner interpretation: the duty cycle is inherently increased or decreased depending on the resonant frequency which is based on the armature position) in response to the system response characteristic indicating that the armature is at a first position (Fig. 3, ¶ 0078: initial position) relative to the coil assembly; and decreasing power to the coil (Fig. 3, ¶ 0028: the driver may generate a reference clock signal within a duty cycle; Examiner interpretation: the duty cycle is inherently increased or decreased depending on the resonant frequency which is based on the armature position) in response to the system response characteristic indicating that the armature is at a second position (Fig. 0078, to a target position) relative to the coil assembly, wherein the decreased power maintains the armature in the second position. (Fig. 3, ¶ 0078: maintain the target position.)

	Regarding Claim 17, BANG teaches the limitations of claim 14, which this claim depends on.
	BANG further teaches, the method of Claim 14, wherein the system response characteristic is based on a measured characteristic (Fig. 1, ¶ 0032: inductance of the coil), wherein the measured characteristic includes the frequency of the oscillating signal, an inductance of the coil, an inductance rate of change, or a combination thereof. (Fig. 1, ¶ 0073; Examiner interpretation: the resonant frequency is due to the inductance of the coil.)

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al (US 2018/0067277 A1) (herein after BANG) as applied to claims 1, 4 – 7, 14, 15, 17 above, and further in view of GOTO et al (EP 3372952 A1; 12 September 2018) (herein after GOTO).

	Regarding Claim 8, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG fails to teach, the vehicle driveline component of Claim 1, wherein the oscillator circuit is a Colpitts oscillator.
	In analogous art, GOTO teaches, the vehicle driveline component of Claim 1, wherein the oscillator circuit is a Colpitts oscillator. (Fig. 2, ¶ 0010: self-oscillation circuit 13 is a Colpitts oscillator circuit comprising a parallel LC circuit 21 and an amplifier 22.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG by including the oscillator circuit taught by GOTO in the  oscillator circuit taught by BANG to achieve the predictable result of measuring the displacement of an armature with accurate detection using a miniature construction [BANG: ¶ 0005.]

11.	Claim(s) 9 – 11, 18, 19 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned BANG et al (US 2018/0067277 A1) (herein after BANG) as applied to claims 1, 4 – 7, 14, 15, 17 above, and further in view of TAKAIRA (US 2015/0337913 A1) (herein after TAKAIRA).

	Regarding Claim 9, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG fails to teach, the vehicle driveline component of Claim 1 further comprising: a differential assembly including a differential input member and a pair of differential output members; and a coupling including a first coupling member and second coupling member, wherein the first coupling member is fixedly coupled to one of the differential output members for rotation therewith about the translation axis and the second coupling member is non-rotatably and axially slidably coupled the differential input member, wherein the second coupling member moves along the translation axis responsive to the relative motion between the coil assembly and the armature when the coil driver is operated to generate the electromagnetic field.
	In analogous art, TAKAIRA teaches, the vehicle driveline component of Claim 1 further comprising: a differential assembly (Fig. 1, differential device 10) including a differential input member (Fig. 3, input shaft 21) and a pair of differential output members (Fig. 1, drive gear 24, drive pinion gear 25); and a coupling including a first coupling member (Fig. 3, engaging plate 33) and second coupling member (Fig. 3, clutch hub 31), wherein the first coupling member is fixedly coupled to one of the differential output members for rotation therewith about the translation axis (Fig. 3, ¶ 0067; Examiner interpretation: engaging plate 33) and the second coupling member is non-rotatably and axially slidably coupled the differential input member (Fig. 3, ¶ 0070; Examiner interpretation: clutch hub 31 can slide along input shaft 21), wherein the second coupling member moves along the translation axis responsive to the relative motion between the coil assembly (Fig. 3, electromagnetic coil 35) and the armature (Fig. 3, armature 322) when the coil driver is operated to generate the electromagnetic field. (Fig. 3, ¶ 0070; Examiner interpretation: he armature 322 (sleeve 32) is magnetically attracted in direction Xa by the electromagnetic force (attractive force) generated by the electricity supplied to the electromagnetic coil 35.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG by combing the armature and coil taught by BANG with the coupling and coil respectively taught by TAKAIRA to achieve the predictable result of reducing energy consumption and size in an engaging/disengaging mechanism of an electromagnetic actuator [TAKAIRA: ¶ 0017.]

	Regarding Claim 10, BANG in view of TAKAIRA teaches the limitations of claim 9, which this claim depends on.
	TAKAIRA further teaches, the vehicle driveline component of Claim 9, wherein the coupling is a dog clutch. (Fig. 3, engaging/disengaging mechanism 30 is an electromagnetic dog clutch.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG in view of TAKAIRA by including the dog clutch taught by TAKAIRA to achieve the predictable result of reducing energy consumption and size in an engaging/disengaging mechanism of an electromagnetic actuator [TAKAIRA: ¶ 0017.]

	Regarding Claim 11, BANG in view of TAKAIRA teaches the limitations of claim 1, which this claim depends on.
	BANG further teaches, the vehicle driveline component of Claim 9, wherein: the system response characteristic (Fig. 1, ¶ 0073: the resonant frequency) is indicative of an inductance of the coil and includes the frequency of the oscillating signal that varies based on the inductance, the inductance of the coil, an inductance rate of change, or a combination thereof (Fig. 1, ¶ 0073; Examiner interpretation: the resonant frequency is due to the inductance of the coil), and the controller is configured to determine a position of the coupling (Fig. 5, ¶ 0093: determines the position of the magnet 310) based on the system response characteristic (Fig. 5, ¶ 0093: position information position information of the magnet 310 corresponding to the resonant frequency) and position correlation data that correlates one or more positions of the coupling as it moves between an unlocked state and a locked state with a nominal system response characteristic. (Fig. 3, ¶ 0093; Examiner interpretation: different position information of the magnet 310 stored in the memory can be used for locked and unlocked state.)

	Regarding Claim 18, BANG teaches the limitations of claim 14, which this claim depends on.
	BANG further teaches, — and wherein the method further comprises determining a state of the coupling as a locked state or an unlocked state based on the system response characteristic (Fig. 3, ¶ 0093; Examiner interpretation: different position information of the magnet 310 stored in the memory can be used for locked and unlocked state.)
	BANG fails to teach, the method of Claim 14, wherein the vehicle driveline component includes: a differential assembly including a differential input member and a pair of differential output members; and a coupling including a first coupling member and second coupling member, wherein the first coupling member is fixedly coupled to one of the differential output members for rotation therewith about the translation axis and the second coupling member is non-rotatably and axially slidably coupled the differential input member, wherein the second coupling member moves along the translation axis responsive to the relative motion between the coil assembly and the armature when the modulating power signal is provided to the coil to generate the electromagnetic field —.
	In analogous art, TAKAIRA teaches, the method of Claim 14, wherein the vehicle driveline component includes: a differential assembly (Fig. 1, differential device 10) including a differential input member (Fig. 3, input shaft 21) and a pair of differential output members (Fig. 1, drive gear 24, drive pinion gear 25); and a coupling including a first coupling member (Fig. 3, engaging plate 33) and second coupling member (Fig. 3, clutch hub 31), wherein the first coupling member is fixedly coupled to one of the differential output members for rotation therewith about the translation axis (Fig. 3, ¶ 0067; Examiner interpretation: engaging plate 33) and the second coupling member is non-rotatably and axially slidably coupled the differential input member (Fig. 3, ¶ 0070; Examiner interpretation: clutch hub 31 can slide along input shaft 21), wherein the second coupling member moves along the translation axis responsive to the relative motion between the coil assembly (Fig. 3, electromagnetic coil 35) and the armature (Fig. 3, armature 322) when the modulating power signal is provided to the coil to generate the electromagnetic field (Fig. 3, ¶ 0070; Examiner interpretation: he armature 322 (sleeve 32) is magnetically attracted in direction Xa by the electromagnetic force (attractive force) generated by the electricity supplied to the electromagnetic coil 35.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG by combing the armature and coil taught by BANG with the coupling and coil respectively taught by TAKAIRA to achieve the predictable result of reducing energy consumption and size in an engaging/disengaging mechanism of an electromagnetic actuator [TAKAIRA: ¶ 0017.]

	Regarding Claim 19, BANG in view of TAKAIRA teaches the limitations of claim 18, which this claim depends on.
	BANG further teaches, the method of Claim 18, wherein: the system response characteristic is based on a measured characteristic (Fig. 1, ¶ 0032: inductance of the coil), wherein the measured characteristic includes the frequency of the oscillating signal, an inductance of the coil, an inductance rate of change, or a combination thereof (Fig. 1, ¶ 0073; Examiner interpretation: the resonant frequency is due to the inductance of the coil), and the state of the coupling is determined based on predefined data (Fig. 3, ¶ 0093; Examiner interpretation: the coupling information of the magnet 310 stored in the memory) that correlates one or more positions of the coupling as it moves between the unlocked state and the locked state (Fig. 3, ¶ 0093; Examiner interpretation: different position information of the magnet 310 stored in the memory can be used for locked and unlocked state) with an associated measured frequency of the oscillating signal, an associated inductance of the coil, or an associated rate of change of inductance, or a combination thereof. (Fig. 1, ¶ 0073; Examiner interpretation: the resonant frequency is due to the inductance of the coil)

12.	Claim(s) 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned BANG et al (US 2018/0067277 A1) (herein after BANG) as applied to claims 1, 4 – 7, 14, 15, 17 above, and further in view of Janutka (5,729,067) (herein after Janutka).

	Regarding Claim 12, BANG teaches the limitations of claim 1, which this claim depends on.
	BANG fails to teach, the vehicle driveline component of Claim 1, wherein the frequency of the oscillating signal is related to an inductance of the coil, and wherein the controller is configured to perform a diagnostic to determine an abnormal performance of the coupling, the coil assembly, the armature, or a combination thereof based on the system response characteristic and predefined diagnostic data, wherein the system response characteristic includes the frequency of the oscillating signal, an inductance of the coil, an inductance rate of change, or a combination thereof.
	In analogous art, Janutka teaches, the vehicle driveline component of Claim 1, wherein the frequency of the oscillating signal is related to an inductance of the coil (Fig. 6, instantaneous current waveforms through the coil pair; Examiner interpretation: Col. 11. Ln. 27-28 actual current level is based on volt-seconds and therefore depends on at least the frequency of oscillation, the inductance of the drive coils 38, 40), and wherein the controller (Figs. 6. H-bridge drive circuit 66) is configured to perform a diagnostic to determine an abnormal performance of the coupling, the coil assembly, the armature, or a combination thereof (Fig. 6, Col. 12. Ln. 27 supplemental reference signal 195) based on the system response characteristic and predefined diagnostic data, wherein the system response characteristic includes the frequency of the oscillating signal, an inductance of the coil, an inductance rate of change, or a combination thereof. (Figs. 6. Col. 12. Ln. 29; Examiner interpretation: the supplemental reference signal 195 is used to determine abnormal operating conditions.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG by combining the controller and coil taught by BANG with the controller and coil respectively taught by Janutka to achieve the predictable result of saving costs by using the coils of an actuator for the dual purpose of generating a magnetic field and sensing an armature position  [Janutka: Col. 2, Ln. 58-62: ]

	Regarding Claim 13, BANG in view of Janutka teaches the limitations of claim 12, which this claim depends on.
	Janutka further teaches, the vehicle driveline component of Claim 12, wherein the abnormal performance is associated with a temperature, lubrication characteristic, part alignment, or a combination thereof. (Figs. 6. centered longitudinally; Examiner interpretation: Col. 12. Ln. 23-27 when the armature is not centered i.e. abnormal, voltage signal 194 will be non-zero and this is used to determine the armature alignment. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG in view of Janutka by combining the controller and coil taught by BANG with the controller and coil respectively taught by Janutka to achieve the predictable result of saving costs by using the coils of an actuator for the dual purpose of generating a magnetic field and sensing an armature position  [Janutka: Col. 2, Ln. 58-62: ]

	Regarding Claim 20, BANG teaches the limitations of claim 14, which this claim depends on.
	BANG fails to teach, the method of Claim 14 further comprising: determining a measured characteristic, wherein the measured characteristic includes the frequency of the oscillator circuit, an inductance of the coil, an inductance rate of change, or a combination thereof; and performing a diagnostic to determine an abnormal performance of the coupling, the armature, the coil assembly, or a combination thereof based on a measured characteristic and diagnostic data, wherein the abnormal performance is associated with a temperature, lubrication characteristic, part alignment, or a combination thereof.
	In analogous art, Janutka teaches, the method of Claim 14 further comprising: determining a measured characteristic, wherein the measured characteristic includes the frequency of the oscillator circuit, an inductance of the coil, an inductance rate of change, or a combination thereof (Fig. 6, instantaneous current waveforms through the coil pair; Examiner interpretation: Col. 11. Ln. 27-28 actual current level is based on volt-seconds and therefore depends on at least the frequency of oscillation, the inductance of the drive coils 38, 40); and performing a diagnostic to determine an abnormal performance of the coupling, the armature, the coil assembly, or a combination thereof (Fig. 6, Col. 12. Ln. 27 supplemental reference signal 195) based on a measured characteristic and diagnostic data (Fig. 6, Col. 12. Ln. 27 supplemental reference signal 195), wherein the abnormal performance is associated with a temperature, lubrication characteristic, part alignment, or a combination thereof. (Figs. 6. Col. 12. Ln. 29; Examiner interpretation: the supplemental reference signal 195 is used to determine abnormal operating conditions.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BANG by combining the controller and coil taught by BANG with the controller and coil respectively taught by Janutka to achieve the predictable result of saving costs by using the coils of an actuator for the dual purpose of generating a magnetic field and sensing an armature position  [Janutka: Col. 2, Ln. 58-62: ]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858